MOORE, Justice
(dissenting).
I dissent. In addition to the facts stated in the majority opinion, I think the following undisputed testimony of appellee, Clifford A. Gallup, is significant, to-wit :
“Q. Now, would you tell the Court what the lay of the land is at that point? Is it flat or hilly or just how is it?
“A. At the point of collision, it’s slightly downhill, as it goes on out the highway. Just before you get to that place, there is a rise in the road and he would have been going uphill and over the crest of the hill, as he came upon the automobile.
“Q. All right. And from the crest of the hill to this place where the debris was, about how far was that, Mr. Gallup?
“A. I would think somewhere in the neighborhood of 150 to 200 feet.”
I have no quarrel with the decision by the Supreme Court in Houston Fire & Casualty Co. v. Kahn, supra. The case simply stands for the proposition that where the automobile “struck” by the assured is parked and passive, the assured, in order to recover, must prove that the parked and passive automobile was “a causative force” of the occurrence. Kahn does not say, as the majority seems to imply, that the assured must prove that the “struck” automobile was “a causative force” in every situation where the assured sues on the policy. As I understand it, the decision is limited only to situations where the “struck” automobile is parked and passive. Since the “struck” automobile in the present case was not “parked and passive,” the rule announced in Kahn would not be controlling. But, even if Kahn could be construed as authority for the proposition that the insured must show that the “struck” automobile was “a causative force” in each and every type of accident made the basis of the cause of action, I think the undisputed facts in this case show that the Langston vehicle was “a causative force” in bringing about the collision in question. The majority seems to hold that the movement of the automobile struck by the assured must have been “the cause” or “a proximate cause” of the collision. As I construe Kahn, it merely holds that the evidence must show that the other automobile was “a” cause of the collision. The term “causative force” has no generally accepted legal definition. Therefore, it must be given its usual or ordinary meaning. The word “causative” is derivative of the word “cause.” The word “cause” is defined by Webster’s Third New International Dictionary as "a person, thing, fact or condition that brings about an effect or that produces or calls forth a resultant ac*761tion or state * * * Syn. * * * CAUSE indicates a condition or circumstance that effectively and inevitably calls forth an issue, effect, or result or that materially aids in that calling forth.”
Applying the foregoing definition of the word “cause” to the facts of this case, it seems self-evidenqe that the Langston automobile helped to create a circumstance or a condition which resulted in injury to the assured. To say that a deliberate stopping of an automobile in the center of a highway would not amount to “a” cause of a collision with a vehicle approaching from the rear, would be to ignore common sense and reason. It is not necessary under the holding in Kahn that the claimant show that the “struck” automobile was the sole cause or a proximate cause of the injury. All that is necessary is that it be shown that the other automobile helped to create a circumstance or a condition which was “a” cause of the injury. When Judy Langston propelled her automobile into the lane of travel occupied by Keith Gallup and deliberately brought it to a complete stop at a point 150-200 feet from the crest of a hill, her movement created a circumstance or condition which, I think, was “a causative force” of the collision. Thus, even though the proof of “a causative force” was required, under the facts here, I think there is at least some evidence of probative force to sustain the trial court’s implied finding that the movement of the Langston automobile was “a causative force” of the collision.
In addition to the foregoing, I cannot agree with the holding that the judgment entered by the trial court is so against the great weight and preponderance of the evidence as to be clearly wrong and unjust. Since the record consists only of stipulations of facts and other undisputed testimony, there is no conflicting evidence for us to weigh and balance. Consequently, a law question only is presented.
If the majority opinion is to become the law, it will mean that a substantial part of the coverage in policies of this type will be wiped out. The policy holder will never be able to recover for medical and hospital benefits in any of those accidents where, through some misfortune he happens to strike another vehicle which has been deliberately stopped on the main traveled portion of a street or highway. If such is to become the law, I think the Board of Insurance Commissioners of this State should immediately take steps to reduce the premiums paid for this type of coverage and amend the standard form policy in such a manner that the policy holder will understand that this type of coverage is not to be construed as “no fault” insurance.
As I view the record, the rule announced in Kahn is not controlling in the situation presented here. But, even if it is, I would hold that the evidence raises the issue of “a causative force” and would affirm the judgment rendered by the trial court.